Exhibit 10.1
TAX PROTECTION AGREEMENT
     THIS TAX PROTECTION AGREEMENT (this “Agreement”) is made and entered into
as of October 19, 2010 by and among CAMPUS CREST COMMUNITIES OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Partnership”), CAMPUS
CREST COMMUNITIES, INC., a Maryland corporation (the “REIT”), and MXT CAPITAL,
LLC, a Delaware limited liability company (“MXT Capital”).
     WHEREAS, pursuant to that certain Contribution Agreement dated as of
May 13, 2010, (the “Contribution Agreement”), MXT Capital agreed to transfer to
the Partnership all of MXT Capital’s direct or indirect ownership interests in
the Student Housing Entities (as defined in the Contribution Agreement), in
exchange for 232,593 units of limited partnership interest (“Units”) in the
Partnership and a cash payment of approximately is $3,334,062 (the “Formation
Transactions”) upon the consummation of the initial public offering of the
REIT’s common stock;
     WHEREAS, the Student Housing Entities, directly or indirectly, own certain
real estate properties (subject to certain liabilities) (the “Student Housing
Properties”) and directly or indirectly conduct the student housing business of
MXT and certain other parties;
     WHEREAS, in consideration for the agreement of MXT Capital to enter into
the Formation Transactions the REIT and the Partnership desire to enter into
this Agreement regarding amounts that may become payable as a result of certain
actions taken or to be taken by the Partnership with respect to certain
indebtedness of the Partnership and its Subsidiaries and with respect to Student
Housing Properties that secure such indebtedness.
     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and agreements contained herein and in
the Contribution Agreement, the parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS
     To the extent not otherwise defined herein, capitalized terms used in this
Agreement have the following meanings:
     “Closing Date” means the closing date of the Formation Transactions.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Consent” means the prior written consent to do the act or thing for which
the consent is required or solicited, which consent may be executed by a duly
authorized officer or agent of the party granting such consent.
     “Deficit Restoration Obligation” or “DRO” means a written obligation by a
Protected Partner to restore part or all of its deficit capital account balance
in the Partnership upon the occurrence of certain events.

 



--------------------------------------------------------------------------------



 



     “DRO Amount” means the aggregate amount that is subject to a DRO by the
Protected Partners at any time.
     “General Partner” means Campus Crest Communities GP, LLC, the general
partner of the Partnership.
     “Guaranteed Amount” means the aggregate amount of each Guaranteed Debt that
is guaranteed at any time by Partner Guarantors.
     “Guaranteed Debt” means any loans assumed by the Partnership pursuant to
the Formation Transactions, or incurred (or assumed) by the Partnership or any
Subsidiary that are guaranteed by Partner Guarantors pursuant to Article 3
hereof at any time after the Closing Date.
     “Indirect Owner” in the case of a Protected Partner that is an entity
classified as an “S corporation”, a partnership or disregarded entity for
federal income tax purposes, any person owning an equity interest in such
Protected Partner, and, in the case of any Indirect Owner that is an entity
classified as an “S corporation”, a partnership or disregarded entity for
federal income tax purposes, any person owning an equity interest in such
entity.
     “Minimum Liability Amount” means, the amount set forth on Schedule 3.1
hereto.
     “Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.752-1(a)(2).
     “Partner Guarantors” means those Protected Partners (or Indirect Owners)
who have guaranteed any portion of the Guaranteed Debt. The Partner Guarantors
and each Partner Guarantor’s share of the Guaranteed Amount will be set forth on
Exhibit A to Schedule 3.7 hereto, as may be amended from time to time.
     “Partnership” means Campus Crest Communities Operating Partnership, L.P., a
Delaware limited partnership.
     “Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of Campus Crest Communities Operating Partnership, L.P., dated as of
the Closing Date as amended, and as the same may be further amended in
accordance with the terms thereof.
     “Protected Partner” means (i) MXT Capital, LLC; and (ii) any person who
acquires Units from a Protected Partner in a transaction in which gain or loss
is not recognized in whole or in part and in which such transferee’s adjusted
basis, as determined for federal income tax purposes, is determined in whole or
in part by reference to the adjusted basis of a Protected Partner in such Units
     “Qualified Guarantee” has the meaning set forth in Section 3.2.
     “Qualified Guarantee Indebtedness” has the meaning set forth in
Section 3.2.
     “Recourse Liability” has the meaning set forth in Treasury Regulations
Section 1.752-1(a)(1).

2



--------------------------------------------------------------------------------



 



     “Subsidiary” means any entity in which the Partnership owns a direct or
indirect interest after giving effect to the Formation Transactions.
     “Tax Protection Period” means the period commencing on the Closing Date and
ending on the tenth (10th) anniversary of the Closing Date.
     “Units” means units of limited partnership interest of the Partnership, as
described in the Partnership Agreement.
ARTICLE 2
REPORTING OF FORMATION TRANSACTIONS
     For federal, state and local income tax purposes, the Partnership shall
report: (i) MXT Capital’s contribution of the Student Housing Entities to the
Partnership as a tax free contribution pursuant to Section 721 of the Code (or
the corresponding provisions of state or local law, as applicable); (ii) the
payment $3,334,062 by the Partnership to MXT Capital as a reimbursement of
“pre-formation expenditures” (to the maximum extent permissible) under Section
1.707-4(d) of the Treasury Regulations or such other exception to the disguised
sale rules; and (iii) MXT Capital as a partner in the Partnership with respect
to all Units received by MXT Capital pursuant to the Formation Transactions.
Notwithstanding the foregoing, the Partnership shall not be deemed to have
breached its obligations under this Article 2 solely because a governmental
taxing authority determines that the Partnership would be required to file an
amended return or amended information statement that reports the Formation
Transactions other than as a contribution pursuant to Section 721 of the Code
and a reimbursement of “preformation expenditures” pursuant to
Section 1.707-4(d) of the Treasury Regulations.
ARTICLE 3
ALLOCATION OF LIABILITIES; GUARANTEE OPPORTUNITY
     3.1 Minimum Liability Allocation. During the Tax Protection Period, the
Partnership will offer to each Protected Partner (or, at the request of an
Indirect Owner, such Indirect Owner) the opportunity either (a) to enter into
Qualified Guarantees (whether such guarantee is in the form of a direct
guarantee to the lender or an indemnification of the General Partner or the REIT
in the case of debt guaranteed or to be guaranteed by the General Partner or the
REIT) of Qualified Guarantee Indebtedness; or (b) to enter into a Deficit
Restoration Obligation or “DRO,” in such amount or amounts so as to cause the
amount of partnership liabilities allocated to such Protected Partner for
purposes of Section 752 of the Code to be not less than such Protected Partner’s
Minimum Liability Amount, and to cause that amount of Partnership liabilities
with respect to which such Protected Partner will be considered “at risk” for
purposes of Section 465 of the Code to be not less than such Protected Partner’s
Minimum Liability Amount, as provided in this Article 3. In order to minimize
the need for the Protected Partner (or Indirect Owner) to enter into Qualified
Guarantees or DROs, the Partnership will use the optional method under Treasury
Regulations Section 1.752-3(a)(3) to allocate Nonrecourse Liabilities to the
Protected Partners to the extent that the “built-in gain” with respect to
Partnership properties exceeds the amount of the Nonrecourse Liabilities
considered secured by

3



--------------------------------------------------------------------------------



 



such properties allocated to the Protected Partners under Treasury Regulations
Section 1.752-3(a)(2).
     3.2 Qualified Guarantee Indebtedness and Qualified Guarantee: Treatment of
Qualified Guarantee Indebtedness as Guaranteed Debt. In order for an offer by
the Partnership of an opportunity to guarantee indebtedness to satisfy the
requirements of this Article 3 (whether in the form of a direct guarantee to the
lender or an indemnification of the General Partner or the REIT in the case of
debt guaranteed or to be guaranteed by the General Partner or the REIT), (i) the
indebtedness to be guaranteed must satisfy all of the conditions set forth in
this Section 3.2 (indebtedness satisfying all such conditions is referred to as
“Qualified Guarantee Indebtedness”); (ii) the guarantee by the Partner
Guarantors must be pursuant to a Guarantee Agreement that satisfies the
conditions set forth in Section 3.2(a) (each, a “Qualified Guarantee”);
(iii) the amount of debt required to be guaranteed by the Partner Guarantor must
not exceed the portion of the Guaranteed Amount for which an additional or
replacement guarantee is being offered; (iv) the debt to be guaranteed must be
considered indebtedness of the Partnership for purposes of determining the
adjusted tax basis in their partnership interests of the partners in the
Partnership; and (v) the guarantee must cause the Guaranteed Amount to be
included in basis for federal income tax purposes of the Partner Guarantor and
considered to be “at risk” for purposes of Section 465 of the Code. If, and to
the extent that, a Partner Guarantor elects to guarantee Qualified Guarantee
Indebtedness pursuant to an offer made in accordance with this Article 3, such
indebtedness thereafter shall be considered a Guaranteed Debt and subject to all
of the provisions of this Article 3. The conditions that must be satisfied at
all times with respect to any additional or replacement Guaranteed Debt offered
pursuant to this Article 3 hereof and the guarantees with respect thereto are as
follows:
          (a) each such guarantee shall be a “bottom dollar guarantee” such that
the lender with respect to the Guaranteed Debt is required to pursue all other
collateral and security for the Guaranteed Debt (other than any “bottom dollar
guarantees” permitted pursuant to this paragraph (a) and/or Section 3.3 below)
prior to seeking to collect on such a guarantee, and the lender shall have
recourse against the guarantee only if, and solely to the extent that, the total
amount recovered by the lender with respect to the Guaranteed Debt after the
lender has exhausted its remedies as set forth above is less than the aggregate
of the Guaranteed Amounts with respect to such Guaranteed Debt (plus the
aggregate amounts of any other guarantees (x) that are in effect with respect to
such Guaranteed Debt at the time the guarantees pursuant to this Article 3 are
entered into, or (y) that are entered into after the date the guarantees
pursuant to this Article 3 are entered into with respect to such Guaranteed Debt
and that comply with Section 3.5 below, but only to the extent that, in either
case, such guarantees are “bottom dollar guarantees” with respect to the
Guaranteed Debt), and the maximum aggregate liability of each Partner Guarantor
for all Guaranteed Debt shall be limited to the amount actually guaranteed by
such Partner Guarantor;
          (b) the fair market value of the collateral against which the lender
has recourse pursuant to the Guaranteed Debt, determined as of the time the
guarantee is entered into (an independent appraisal relied upon by the lender in
making the loan shall be conclusive evidence of such fair market value when the
guarantee is being entered into in connection with the closing of such loan),
shall not be less than 150% of the sum of (1) the aggregate of the Guaranteed
Amounts with respect to such Guaranteed Debt, plus (2) the dollar amount of any

4



--------------------------------------------------------------------------------



 



other indebtedness that is senior to or pari passu with the Guaranteed Debt and
as to which the lender thereunder has recourse against property that is
collateral of the Guaranteed Debt, plus (3) the aggregate amounts of any other
guarantees that are in effect with respect to such Guaranteed Debt at the time
the guarantees pursuant to this Article 3 are entered into with respect to such
Guaranteed Debt and that comply with Section 3.2(e) below, but only to the
extent that such guarantees are “bottom dollar guarantees” with respect to the
Guaranteed Debt);
          (c) (i) the executed guarantee must be delivered to the lender, and
(ii) (A) the execution of the guarantee by the Partner Guarantors must be
acknowledged by the lender as an inducement to it to make a new loan, to
continue an existing loan (which continuation is not otherwise required), or to
grant a material consent under an existing loan (which consent is not otherwise
required to be granted) or, alternatively, (B) the guarantee must otherwise be
enforceable under the laws of the state governing the loan and in which the
property securing the loan is located or in which the lender has a significant
place of business (with any bona fide branch or office of the lender through
which the loan is made, negotiated, or administered being deemed a “significant
place of business” for the purposes hereof);
          (d) as to each Partner Guarantor that is executing a guarantee
pursuant to this Agreement, there must be no other person that would be
considered to “bear the economic risk of loss,” within the meaning of Treasury
Regulations Section 1.752-2, or would be considered to be “at risk” for purposes
of Section 465(b) of the Code with respect to that portion of such debt for
which such Partner Guarantor is being made liable for purposes of satisfying the
Partnership’s obligations to such Partner Guarantor under this Article 3;
          (e) the aggregate Guaranteed Amounts with respect to the Guaranteed
Debt will not exceed 25% of the amount of the Guaranteed Debt outstanding at the
time the guarantee is executed. Except for guarantees already in place at the
time a guarantee opportunity is presented to the Protected Partners, at no time
can there be guarantees with respect to the Guaranteed Debt that are provided by
other persons that are “pari passu” with or at a lower level of risk than the
guarantees provided by the Protected Partners. If there are guarantees already
in place at the time a guarantee opportunity is presented to the Protected
Partners that are “pari passu” with or at a lower level of risk than the
guarantees provided by the Protected Partners, then the amount of Guaranteed
Debt subject to such existing guarantees shall be added to the Guaranteed Amount
for purposes of calculating the 25% limitation set forth in this Section 3.2(d);
and
          (f) the obligor with respect to the Guaranteed Debt is the Partnership
or an entity which is and will continue to be under the legal control of the
Partnership (which shall include a partnership or limited liability company in
which the Partnership or a wholly-owned Subsidiary of the Partnership is the
sole managing general partner or sole managing member, as applicable).
     3.3 Covenant With Respect to Guaranteed Debt Collateral. The Partnership
covenants with the Partner Guarantors with respect to the Guaranteed Debt that
it will not at any time, whether during or following the Tax Protection Period,
pledge the collateral with respect to a Guaranteed Debt to secure any other
indebtedness (unless such other indebtedness is, by its terms, subordinate in
all respects to the Guaranteed Debt for which such collateral is security) or

5



--------------------------------------------------------------------------------



 



otherwise voluntarily dispose of or reduce the amount of such collateral unless
either (A) after giving effect thereto the conditions in Section 3.2(b) would
continue to be satisfied with respect to the Guaranteed Debt, and the Guaranteed
Debt otherwise would continue to be Qualified Guarantee Indebtedness, or (B) the
Partnership (x) obtains from the lender with respect to the original Guaranteed
Debt a full and complete release of any Partner Guarantor unless the Partner
Guarantor expressly requests that it not be released, and (y) if the Tax
Protection Period has not expired, offers to each Partner Guarantor with respect
to such original Guaranteed Debt, not less than thirty (30) days prior to such
pledge or disposition, the opportunity to enter into a Qualified Guarantee of
other Partnership indebtedness that constitutes Qualified Guarantee Indebtedness
(with such replacement indebtedness thereafter being considered a Guaranteed
Debt and subject to this Article 3) in an amount equal to the amount of such
original Guaranteed Debt that was guaranteed by such Partner Guarantor or, at
the option of the Protected Partner, to enter into a Deficit Restoration
Obligation in the amount of the original Guaranteed Debt that was guaranteed by
such Partner Guarantor.
     3.4 Repayment or Refinancing of Guaranteed Debt. The Partnership shall not,
at any time during the Tax Protection Period applicable to a Partner Guarantor,
repay or refinance all or any portion of any Guaranteed Debt unless (i) after
taking into account such repayment, the applicable Partner Guarantor would be
entitled to include in its basis for its Units an amount of Guaranteed Debt
equal to its Minimum Liability Amount, or (ii) alternatively, the Partnership,
not less than thirty (30) days prior to such repayment or refinancing, offers to
the applicable Partner Guarantors the opportunity either (1) to enter into a
Qualified Guarantee with respect to other Qualified Guarantee Indebtedness; or
(2) to enter into a Deficit Restoration Obligation, in either case, in an amount
sufficient so that, taking into account such guarantees of such other Qualified
Guaranteed Indebtedness, as applicable, each Partner Guarantor who guarantees
such other Qualified Guaranteed Indebtedness or enters into a Deficit
Restoration Obligation would be entitled to include in its adjusted tax basis of
its Units debt equal to the Minimum Liability Amount for such Partner Guarantor.
     3.5 Limitation on Additional Guarantees With Respect to Debt Secured by
Collateral for Guaranteed Debt. The Partnership shall not offer the opportunity
or make available to any person or entity other than a Protected Partner (or
Indirect Owner) a guarantee of any Guaranteed Debt or other debt that is
secured, directly or indirectly, by any collateral for Guaranteed Debt unless
(i) such debt by its terms is subordinate in all respects to the Guaranteed Debt
or, if such other guarantees are of the Guaranteed Debt itself, such guarantees
by their terms must be paid in full before the lender can have recourse to the
Partner Guarantors (i.e., the first dollar amount of recovery by the applicable
lenders must be applied to the Guaranteed Amount); provided that the foregoing
shall not apply with respect to additional guarantees of Guaranteed Debt so long
as the conditions set forth in Sections 3.2(b) and (e) would be satisfied
immediately after the implementation of such additional guarantee (determined in
the case of Section 3.2(b), based upon the fair market value of the collateral
for such Guaranteed Debt at the time the additional guarantee is entered into
and adding the amount of such additional guarantee(s) to the sum of the
applicable Guaranteed Amounts plus any other preexisting “bottom dollar
guarantee” previously permitted pursuant to this Section 3.5 or Sections 3.2(a)
and (b) above, for purposes of making the computation provided for in
Section 3.2(b)), and (ii) such other guarantees do not have the effect of
reducing the amount of the Guaranteed Debt that

6



--------------------------------------------------------------------------------



 



is includible by any Partner Guarantor in its adjusted tax basis for its Units
pursuant to Treasury Regulations Section 1.752-2.
     3.6 Process. Whenever the Partnership is required under this Article 3 to
offer to one or more of the Partner Guarantors an opportunity to guarantee
Qualified Guarantee Indebtedness or enter into a DRO, the Partnership shall be
considered to have satisfied its obligation if the other conditions in this
Article 3 are satisfied and, not less than thirty (30) days prior to the date
that such guarantee would be required to be executed in order to satisfy this
Article 3, the Partnership sends by first class mail, return receipt requested,
to the last known address of each such Partner Guarantor (as reflected in the
records of the Partnership) the Guarantee Agreement, or DRO, as applicable, to
be executed and an explanation of the relevant circumstances (including, as
applicable, that the offer is being made pursuant to this Article 3, the
circumstances giving rise to the offer, a brief summary of the terms of the
Qualified Guarantee Indebtedness to be guaranteed, a brief description of the
collateral for the Qualified Guarantee Indebtedness, a statement of the amount
to be guaranteed, the address to which the executed Guarantee Agreement or DRO,
as applicable, must be sent and the date by which it must be received, and a
statement to the effect that, if the Protected Partner fails to execute and
return such Agreement within the time period specified, the Partner Guarantor
thereafter would lose its rights under this Article 3 with respect to the amount
of debt that the Partnership is required to offer to be guaranteed or made
available for the DRO, and depending upon the Partner Guarantor’s circumstances
and other circumstances related to the Partnership, the Partner Guarantor could
be required to recognize taxable gain as a result thereof, either currently or
prior to the expiration of the Tax Protection Period, that otherwise would have
been deferred).
     3.7 Presumption as to Schedule 3.7. The form of the Guarantee Agreement
attached hereto as Schedule 3.7 shall be conclusively presumed to satisfy the
conditions set forth in Section 3.2 and to have caused the Guaranteed Debt to be
considered allocable to the Guarantor Partner who enters into such Guarantee
Agreement pursuant to Treasury Regulation § 1.752-2 and Section 465 of the Code
so long as all of the following conditions are met with respect such Guaranteed
Debt:

  (i)   there are no other guarantees in effect with respect to such Guaranteed
Debt (other than the guarantees contemporaneously being entered into by the
Partner Guarantors pursuant to this Article 3);     (ii)   the collateral
securing such Guaranteed Debt is not, and shall not thereafter become,
collateral for any other indebtedness that is senior to or pari passu with such
Guaranteed Debt;     (iii)   no additional guarantees with respect to such
Guaranteed Debt will be entered into during the applicable Tax Protection Period
pursuant to the proviso set forth in Section 3.3;     (iv)   the lender with
respect to such Guaranteed Debt is not the Partnership, any Subsidiary or other
entity in which the Partnership owns a direct or indirect interest, the REIT,
any other partner in the Partnership, or any person related to any partner in
the Partnership as determined for purposes of Treasury

7



--------------------------------------------------------------------------------



 



      Regulation § 1.752-2 or any person that would be considered a “related
party” as determined for purposes of Section 465 of the Code; and

  (v)   none of the REIT, nor any other partner in the Partnership, nor any
person related to any partner in the Partnership as determined for purposes of
Treasury Regulation § 1.752-2 shall have provided, or shall thereafter provide,
collateral for, or otherwise shall have entered into, or shall thereafter enter
into, a relationship that would cause such person or entity to be considered to
bear the risk of loss with respect to such Guaranteed Debt, as determined for
purposes of Treasury Regulation § 1.752-2 or that would cause such entity to be
considered “at risk” with respect to such Guaranteed Debt, as determined for
purposes of Section 465 of the Code.

     3.8 Deficit Restoration Obligation. The Partnership will maintain an amount
of indebtedness of the Partnership that would be considered a Recourse Liability
(taking into account all of the facts and circumstances related to the
indebtedness, the Partnership and the General Partner) equal to or greater than
the sum of the amounts subject to a DRO of all Protected Partners and other
partners in the Partnership (the “Aggregate DRO Amount”). The deficit
restoration obligation shall be conclusively presumed to cause the Protected
Partner to be allocated an amount of liabilities equal to the DRO Amount of such
Protected Partner for purposes of Section 752 of the Code, provided that (1) the
Partnership maintains an amount of debt that is considered “recourse”
indebtedness (determined for purposes of Section 752 of the Code and taking into
account all of the facts and circumstances related to the indebtedness, the
Partnership and the General Partner) equal to the aggregate DRO Amounts of all
partners of the Partnership and (2) all other terms and conditions of the
Partnership Agreement with respect to such deficit restoration obligation are
met. For the avoidance of doubt, the purpose of this Section 3.8 is not to
require the Partnership to incur or increase the amount of Recourse Liabilities,
if any, to which the Protected Properties are subject, provided that the
Partnership maintains in place sufficient Recourse Liabilities to cover the
Aggregate DRO Amount, if any, from time to time and does not take any actions
(or cause or permit such actions to be taken) that would decrease the amount of
such Recourse Liabilities that are allocable to the Protected Partners under
Section 752 of the Code as a result of any such DRO entered into by such
Protected Partner.
     3.9 Additional Guarantee and DRO Opportunities. Without limiting any of the
other obligations of the Partnership under this Agreement, from and after the
expiration of the Tax Protection Period, the Partnership shall, upon a request
from a Protected Partner, use commercially reasonable efforts to permit such
Protected Partner to enter into an agreement with the Partnership to bear the
economic risk of loss as to a portion of the Partnership’s recourse indebtedness
by undertaking an obligation to restore a portion of its negative capital
account balance upon liquidation of such Protected Partner’s interest in the
Partnership and/or to bear financial liability under a Guarantee Agreement
substantially in the form of Schedule 3.7 hereto for indebtedness that would be
considered Qualifying Guarantee Indebtedness under Section 3.2 hereof, if such
Protected Partner shall provide information from its professional tax advisor
satisfactory to the Partnership showing that, in the absence of such agreement,
such Protected Partner likely would not be allocated from the Partnership
sufficient indebtedness under

8



--------------------------------------------------------------------------------



 



Section 752 of the Code and the at-risk provisions under Section 465 of the Code
to avoid the recognition of gain (other than gain required to be recognized by
reason of actual cash distributions from the Partnership). The Partnership and
its professional tax advisors shall cooperate in good faith with such Protected
Partner and its professional tax advisors to provide such information regarding
the allocation of the Partnership liabilities and the nature of such liabilities
as is reasonably necessary in order to determine the Protected Partner’s
adjusted tax basis in its Units and at-risk amount. If the Partnership permits a
Protected Partner to enter into an agreement under this Section 3.9, the
Partnership shall be under no further obligation with respect thereto, and the
Partnership shall not be required to indemnify such Protected Partner for any
damage incurred, in connection with or as a result of such agreement or the
indebtedness, including without limitation a refinancing or prepayment thereof
or taking any of the other actions required by Article 3 hereof with respect to
Qualified Indebtedness.
ARTICLE 4
REMEDIES FOR BREACH
     4.1 Monetary Damages. In the event that the Partnership breaches its
obligations set forth in Article 2, Article 3, or Article 6 with respect to a
Protected Partner (or Indirect Owner), the Protected Partner’s (and Indirect
Owner’s) sole right shall be to receive from the Partnership, and the
Partnership shall pay to such Protected Partner as damages, an amount equal to
the aggregate federal, state and local income taxes incurred by the Protected
Partner (or Indirect Owner) as a result of the income or gain allocated to, or
otherwise recognized by, such Protected Partner (or Indirect Owner) with respect
to its Units by reason of such breach plus an amount equal to the aggregate
federal, state, and local income taxes payable by the Protected Partner (or
Indirect Owner) as a result of the receipt of any payment required under this
Section 4.1.
     For purposes of determining the amount of the indemnity payment owed to a
Protected Partner or Indirect Owner pursuant to this Section 4.1 (1) all income
arising from a transaction or event that is treated as ordinary income under
applicable provisions of the Code and all payments under this Section 4.1 shall
be treated as subject to federal, state, and local income tax at an effective
tax rate imposed on ordinary income of individuals residing in the city and
state of residence of such Protected Partner, determined using the maximum
federal rate of tax on ordinary income and the maximum state and local rates of
tax on ordinary income then in effect in such city and state, (2) all income
arising from a transaction or event that is treated as “unrecaptured section
1250 gain” within the meaning of Section 1(h)(6) of the Code with respect to
such Protected Partner shall be subject to federal, state, and local income tax
at the effective tax rate imposed on the unrecaptured section 1250 gain of
individuals residing in the city and state of residence of such Protected
Partner, (3) all other income arising from the transaction or event shall be
subject to federal, state and local income tax at the effective tax rate imposed
on long-term capital gains of individuals residing in the city and state of
residence of the Protected Partner, determined using the maximum federal, state,
and local rates of tax imposed on long-term capital gains then in effect,
(4) any amounts giving rise to a payment under this Section 4.1 will be
determined assuming that the transaction or event giving rise to the
Partnership’s obligation to make a payment was the only transaction or event
reported on the Protected Partner’s tax return (i.e., without giving effect to
any loss carryforwards or other deductions

9



--------------------------------------------------------------------------------



 



attributable to such Protected Partner) with respect to its direct or indirect
investment in the Partnership, and (5) any amounts payable with respect to state
and local income taxes shall be treated as deductible for federal income tax
purposes (taking into account any limitation or phaseout of itemized deductions
applicable to taxpayers in the highest federal income tax bracket). In the case
of a Protected Partner that is a partnership, “S corporation” or a disregarded
entity for federal income tax purposes, the preceding sentence shall be applied
treating each Indirect Owner of such partnership, “S corporation” or disregarded
entity as if it were directly a Protected Partner.
     4.2 Process for Determining Damages.
          (a) At the time the Partnership (or a Subsidiary) enters into an
agreement to consummate a transaction that, if consummated, would result in a
breach of the Partnership’s obligations under Article 2, Article 3 or Article 6
hereof (a “Prohibited Transaction”), and in any case not less than thirty
(30) days prior to consummating such Prohibited Transaction, the Partnership
shall notify each affected Protected Partner (or Indirect Owner) in writing,
which such notice shall include the approximate sales price or other amount to
be realized for income tax purposes in connection with such Prohibited
Transaction and all other relevant details of the Prohibited Transaction and
shall request from the Protected Partner (or Indirect Owner) such information
that is within the Protected Partner’s (or Indirect Owner’s) possession or
control and is relevant to the calculation of the indemnity set forth in
Section 4.1 hereof within ten (10) days of such request. Within ten (10) days
after receipt of such information from the Protected Partner (or Indirect Owner)
(or, if no such information is requested, at the same time the Partnership
notifies the Protected Partner (or Indirect Owner) of the Prohibited Transaction
as provided above), the Partnership shall provide to the Protected Partner a
computation of the indemnity payment, if any, owing to the Protected Partner
pursuant to Section 4.1 resulting from such Prohibited Transaction. The
Protected Partner (or Indirect Owner) shall have five (5) days from its receipt
of the Partnership’s calculation of the amount of the indemnity due under
Section 4.1 hereof to review and raise any objections to such calculation. The
Partnership and the Protected Partner (or Indirect Owner) hereby agree to
negotiate in good faith any objections raised by the Protected Partner (or
Indirect Owner) to such indemnity calculation.
          (b) Notwithstanding anything to the contrary contained herein, the
Partnership may not enter into a Prohibited Transaction unless, at least
fourteen (14) days prior to entering into such transaction, the Partnership will
have provided the Protected Partner with evidence reasonably satisfactory to the
Protected Partner that, following such transaction, and including any proceeds
from such transaction, the Partnership will have the requisite liquidity to make
any necessary indemnification payments required pursuant to this Agreement. The
Protected Partner shall have the right to seek and obtain specific performance
or injunctive relief with respect to this Section 4.2(b).
     4.3 Required Notices: Time for Payment. The Partnership shall make any
required indemnity payment owing to a Protected Partner (or Indirect Owner)
pursuant to Section 4.1 no later than five (5) days prior to the due date of the
quarterly estimated tax payment for individuals which next follows the date that
the Prohibited Transaction is consummated or, if later, ten (10) days after the
date required for the Partnership’s delivery of the computation of the indemnity
payment to the Protected Partner (or Indirect Owner). In the event of a payment

10



--------------------------------------------------------------------------------



 



required after the date required pursuant to this Section 4.3, interest shall
accrue on the aggregate amount required to be paid from such date to the date of
actual payment at a rate equal to the “prime rate” of interest, as published in
the Wall Street Journal, or comparable publication if the aforementioned rate is
not available, effective as of the date the payment is required to be made.
     4.4 Additional Damages for Breaches of Section 3.3. Notwithstanding any of
the foregoing in this Article 4, in the event that the Partnership should breach
any of its covenants set forth in Section 3.3 hereof and a Protected Partner (or
Indirect Owner) is required to make a payment in respect of such indebtedness
that it would not have had to make if such breach had not occurred (an “Excess
Payment”), then, in addition to the damages provided for in the other Sections
of this Article 4, the Partnership shall pay to such Protected Partner (or
Indirect Owner) an amount equal to the sum of (i) the Excess Payment, and
(ii) an amount equal to the aggregate federal, state and local income taxes
required to be paid by the Protected Partner (computed as set forth in
Section 4.1) as a result of any payment required under this Section 4.4. Such
amount shall be paid within fifteen (15) days of the Partnership’s receipt of
notice from the Protected Partner (or Indirect Owner) of the Partnership’s
breach of the covenants set forth in Section 3.3 hereof.
ARTICLE 5
SECTION 704(C) METHOD AND ALLOCATIONS
     Notwithstanding any provision of the Partnership Agreement, the Partnership
shall use, and shall cause any other entity in which the Partnership has a
direct or indirect interest to use, the “traditional method” under Treasury
Regulations Section 1.704-3(b) for purposes of making all allocations under
Section 704(c) of the Code with respect to each property listed on Schedule 5 to
take into account the book-tax disparities as of the Closing Date and with
respect to any revaluation of such property pursuant to Treasury Regulations
Sections 1.704-1(b)(2)(iv)(f), 1.704-1(b)(2)(iv)(g), or 1.704-3(a)(6) with no
“curative allocations”, “remedial allocations” or adjustments to other items to
offset the effects of the “ceiling rule,” including upon any sale of any
property listed on Schedule 5.
ARTICLE 6
ALLOCATIONS OF LIABILITIES PURSUANT TO REGULATIONS UNDER SECTION 752
     6.1 Allocation Methods to be Followed. Except as provided in Section 6.2,
all tax returns prepared by the Partnership with respect to the Tax Protection
Period that allocate liabilities of the Partnership for purposes of Section 752
of the Code and the Treasury Regulations thereunder shall treat each Partner
Guarantor as being allocated for federal income tax purposes an amount of debt
comprised of (i) Recourse Debt allocated pursuant to Treasury Regulations
Section 1.752-2, (ii) any nonrecourse debt otherwise allocable to such Partner
Guarantor in accordance with the Partnership Agreement and Treasury Regulations
Section 1.752-3 and (iii) any other recourse liabilities allocable to such
Partner Guarantor by reason of guarantees of indebtedness entered into pursuant
to other agreements with the Partnership at least equal to such Partner
Guarantor’s Minimum Liability Amount, as set forth on Schedule 3.1 hereto and as
maybe reduced pursuant to the terms of this Agreement, and the Partnership and
the REIT shall not, during or with respect to the Tax Protection Period, take
any contrary or

11



--------------------------------------------------------------------------------



 



inconsistent position in any federal or state income tax returns (including,
without limitation, information returns, such as Forms K-1, provided to partners
in the Partnership and returns of Subsidiaries of the Partnership) or any
dealings involving the Internal Revenue Service (including, without limitation,
any audit, administrative appeal or any judicial proceeding involving the income
tax returns of the Partnership or the tax treatment of any holder of partnership
interests the Partnership).
     6.2 Exception to Required Allocation Method. Notwithstanding the provisions
of this Agreement, the Partnership shall not be required to make allocations of
Guaranteed Debt or other recourse debt of the Partnership to the Protected
Partners as set forth in this Agreement if and to the extent that the
Partnership determines in good faith that there may not be “substantial
authority” (within the meaning of Treasury Regulations §1.6662-4(d)) for such
allocation; provided that the Partnership shall provide to each Protected
Partner, notice of such determination and if, within forty-five (45) days after
the receipt thereof, the Partnership is provided an opinion of a law firm
recognized as expert in such matters or a nationally recognized public
accounting firm to the effect that there is “substantial authority” (within the
meaning of Treasury Regulations §1.6662-4(d)) for such allocations, the
Partnership shall continue to make allocations of Guaranteed Debt or other
recourse debt of the Partnership to the Protected Partners as set forth in this
Agreement; provided further that if there shall have been a judicial
determination in a proceeding to which the Partnership is a party to the effect
that such allocations are not correct, Section 6.1 shall not apply unless the
matter is being appealed to an applicable court of appeals, the requirements of
Section 9.10 shall have been satisfied in connection therewith, and the opinion
described above from counsel or accountants engaged by a Protected Partner shall
have been provided, except that such opinion shall be to the effect that it is
more likely than not that such allocations will be respected. In no event shall
this Section 6.2 be construed to relieve the Partnership for liability arising
from a failure by the Partnership to comply with one or more of the provisions
of Article 3 of this Agreement.
     6.3 Cooperation in the Event of a Change. If a change in the Partnership’s
allocations of Guaranteed Debt or other recourse debt of the Partnership to the
Protected Partners is required by reason of circumstances described in
Section 6.2, the Partnership and its professional tax advisors shall cooperate
in good faith with each Protected Partner (or in the event of their death or
disability, their executor, guardian or custodian, as applicable) and their
professional tax advisors to develop alternative allocation arrangements and/or
other mechanisms that protect the federal income tax positions of the Protected
Partners in the manner contemplated by the allocations of Guaranteed Debt or
other recourse debt of the Partnership to the Protected Partners as set forth in
this Agreement.
ARTICLE 7
TAX PROCEEDINGS
     7.1 Notice of Tax Audits. If any claim, demand, assessment (including a
notice of proposed assessment) or other assertion is made with respect to taxes
against the Protected Partners or the Partnership, the calculation of which
involves a matter covered in this Agreement, that could result in tax liability
to a Protected Partner (“Tax Claim”) or if the REIT or the Partnership receives
any notice from any jurisdiction with respect to any current or future audit,
examination, investigation or other proceeding (“Tax Proceeding”) involving the
Protected

12



--------------------------------------------------------------------------------



 



Partners or the Partnership or that otherwise could involve a matter covered in
this Agreement and could directly or indirectly affect the Protected Partners
(adversely or otherwise), the REIT or the Partnership, as applicable, shall
promptly notify the Protected Partners of such Tax Claim or Tax Proceeding.
     7.2 Control of Tax Proceedings. The REIT, as the sole member in the general
partner of the Partnership, shall have the right to control the defense,
settlement or compromise of any Tax Proceeding or Tax Claim; provided, however,
that the REIT shall not consent to the entry of any judgment or enter into any
settlement with respect to such Tax Claim or Tax Proceeding that could result in
tax liability to a Protected Partner (or Indirect Owner) without the prior
written consent of the affected Protected Partners (unless, and only to the
extent, that any taxes required to be paid by the Protected Partner (or Indirect
Owners) as a result thereof would be required to be reimbursed by the
Partnership and the REIT under Article 4, and the Partnership and the REIT agree
in connection with such settlement or consent to make such required payments);
provided further that the Partnership shall keep the Protected Partners duly
informed of the progress thereof to the extent that such Proceeding or Tax Claim
could directly or indirectly affect (adversely or otherwise) the Protected
Partners (or Indirect Owners) and that the Protected Partner shall have the
right to review and comment on any and all submissions made to the Internal
Revenue Service, a court, or other governmental body with respect to such Tax
Claim or Tax Proceeding and that the Partnership will consider such comments in
good faith.
     7.3 Timing of Tax Returns: Periodic Tax Information. The Partnership shall
cause to be delivered to each Protected Partner, as soon as practicable each
year, the Schedules K-1 that the Partnership is required to deliver to such
Protected Partner with respect to the prior taxable year. In addition, the
Partnership agrees to provide to each Protected Partner, upon request, an
estimate of the taxable income expected to be allocable for a specified taxable
year from the Partnership to such Protected Partner, provided that such
estimates shall not be required to be provided more frequently than once each
calendar quarter.
ARTICLE 8
AMENDMENT OF THIS AGREEMENT; WAIVER OF CERTAIN PROVISIONS; APPROVAL OF CERTAIN
TRANSACTIONS
     8.1 Amendment. This Agreement may not be amended, directly or indirectly
(including by reason of a merger between the Partnership and another entity)
except by a written instrument signed by the REIT, the General Partner, and each
of the Protected Partners.
     8.2 Waiver. Notwithstanding the foregoing, upon written request by the
Partnership, each Protected Partner (or Indirect Owner), in its sole discretion,
may waive the payment of any damages that is otherwise payable to such Protected
Partner (or Indirect Owner) pursuant to Article 4 hereof. Such a waiver shall be
effective only if obtained in writing from the affected Protected Partner (or
Indirect Owner).

13



--------------------------------------------------------------------------------



 



ARTICLE 9
MISCELLANEOUS
     9.1 Additional Actions and Documents. Each of the parties hereto hereby
agrees to take or cause to be taken such further actions, to execute, deliver,
and file or cause to be executed, delivered and filed such further documents,
and will obtain such consents, as may be necessary or as may be reasonably
requested in order to fully effectuate the purposes, terms and conditions of
this Agreement.
     9.2 Assignment. No party hereto shall assign its or his rights or
obligations under this Agreement, in whole or in part, except by operation of
law, without the prior written consent of the other parties hereto, and any such
assignment contrary to the terms hereof shall be null and void and of no force
and effect.
     9.3 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Protected Partner, the Indirect Owners, and their
respective successors and permitted assigns, whether so expressed or not. This
Agreement shall be binding upon the REIT, the Partnership, and any entity that
is a direct or indirect successor, whether by merger, transfer, spin-off or
otherwise, to all or substantially all of the assets of either the REIT or the
Partnership (or any prior successor thereto as set forth in the preceding
portion of this sentence), provided that none of the foregoing shall result in
the release of liability of the REIT and the Partnership hereunder. The REIT and
the Partnership covenant with and for the benefit of the Protected Partner (and
Indirect Owners) not to undertake any transfer of all or substantially all of
the assets of either entity (whether by merger, transfer, spin-off or otherwise)
unless the transferee has acknowledged in writing and agreed in writing to be
bound by this Agreement, provided that the foregoing shall not be deemed to
permit any transaction otherwise prohibited by this Agreement.
     9.4 Modification: Waiver. No failure or delay on the part of any party
hereto in exercising any power or right hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the parties hereunder are cumulative
and not exclusive of any rights or remedies which they would otherwise have. No
modification or waiver of any provision of this Agreement, nor consent to any
departure by any party therefrom, shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any party in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.
     9.5 Representations and Warranties Regarding Authority: Noncontravention.
          (a) Representations and Warranties of the REIT and the Partnership.
Each of the REIT and the Partnership has the requisite corporate or other (as
the case may be) power and authority to enter into this Agreement and to perform
its respective obligations hereunder. The execution and delivery of this
Agreement by each of the REIT and the Partnership and the performance of each of
its respective obligations hereunder have been duly authorized by all necessary
corporate, partnership, or other (as the case may be) action on the part of each
of the

14



--------------------------------------------------------------------------------



 



REIT and the Partnership. This Agreement has been duly executed and delivered by
each of the REIT and the Partnership and constitutes a valid and binding
obligation of each of the REIT and the Partnership, enforceable against each of
the REIT and the Partnership in accordance with its terms, except as such
enforcement may be limited by (i) applicable bankruptcy or insolvency laws (or
other laws affecting creditors’ rights generally) or (ii) general principles of
equity. The execution and delivery of this Agreement by each of the REIT and the
Partnership do not, and the performance by each of its respective obligations
hereunder will not, conflict with, or result in any violation of (x) the
Partnership Agreement or (y) any other agreement applicable to the REIT and/or
the Partnership, other than, in the case of clause (y), any such conflicts or
violations that would not materially adversely affect the performance by the
Partnership and the REIT of their obligations hereunder.
          (b) Representations and Warranties of the Protected Partner. The
Protected Partner has the requisite corporate or other (as the case may be)
power and authority to enter into this Agreement and to perform its respective
obligations hereunder. The execution and delivery of this Agreement by the
Protected Partner and the performance of its respective obligations hereunder
have been duly authorized by all necessary trust, partnership, or other (as the
case may be) action on the part of the Protected Partner. This Agreement has
been duly executed and delivered by the Protected Partner and constitutes a
valid and binding obligation of the Protected Partner.
     9.6 Captions. The Article and Section headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
     9.7 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been duly given or made
as of the date delivered, mailed or transmitted, and shall be effective upon
receipt, if delivered personally, mailed by registered or certified mail
(postage prepaid, return receipt requested) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
changes of address) or sent by electronic transmission to the telecopier number
specified below:
     (i) if to the Partnership or the REIT, to:
Campus Crest Communities, Inc.
2100 Rexford Road, Suite 414
Charlotte, NC 28211
Attention: Chief Financial Officer
Facsimile: (704) 937-0965
     (ii) if to a Protected Partner, (or Indirect Owner) to the address on file
with the Partnership.
Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be hand delivered,
sent, mailed, telecopied or telexed in

15



--------------------------------------------------------------------------------



 



the manner described above, or which shall be delivered to a telegraph company,
shall be deemed sufficiently given, served, sent, received or delivered for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, or (with respect to a telecopy or telex) the
answerback being deemed conclusive, but not exclusive, evidence of such
delivery) or at such time as delivery is refused by the addressee upon
presentation.
     9.8 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
each of which shall be deemed an original.
     9.9 Governing Law. The interpretation and construction of this Agreement,
and all matters relating thereto, shall be governed by the laws of the State of
North Carolina, without regard to the choice of law provisions thereof.
     9.10 Dispute Resolution/Arbitration/Mediation.
          (a) Dispute Resolution. The parties hereby agree that, in order to
obtain prompt and expeditious resolution of any disputes under this Agreement,
each claim, dispute or controversy of whatever nature, arising out of, in
connection with, or in relation to this Agreement (or any other agreement
contemplated by or related to this Agreement), including, the interpretation,
performance or breach thereof, and including without limitation any claim based
on contract, tort or statute, or the arbitrability of any claim hereunder (an
“Arbitrable Claim”), shall be settled by final and binding arbitration conducted
in Charlotte, North Carolina. Any Arbitrable Claims under this Agreement shall
be resolved in accordance with a two-step dispute resolution process
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”)
involving, first, mediation before a member of the JAMS panel, followed, if
necessary, by final and binding arbitration before the same, or if requested by
either party, another JAMS panelist. Such dispute resolution process shall be
confidential, except as required for financial, tax, or legal advice; to enforce
the terms of this Agreement; or to secure and/or enforce a judgment on any
award.
          (b) Mediation. In the event any Arbitrable Claim is not resolved by an
informal negotiation between the parties within fifteen (15) days after either
party receives written notice that a Arbitrable Claim exists, the matter shall
be referred to the Atlanta, Georgia office of JAMS, or any other office agreed
to by the parties, for an informal, non-binding mediation consisting of one or
more conferences between the parties in which JAMS panelist will seek to guide
the parties to a resolution of the Arbitrable Claims. In the event the parties
cannot agree on a mediator, the Administrator of JAMS will appoint a mediator.
The mediation process shall continue until the earliest to occur of the
following: (i) the Arbitrable Claims are resolved, (ii) the mediator makes a
finding that there is no possibility of resolution through mediation, or (iii)
thirty (30) days have elapsed since the Arbitrable Claim was first scheduled for
mediation.
          (c) Arbitration. Should any Arbitrable Claims remain after the
completion of the mediation process described above, the parties agree to submit
all remaining Arbitrable

16



--------------------------------------------------------------------------------



 



Claims to final and binding arbitration administered by a single JAMS arbitrator
in accordance with the then existing JAMS Comprehensive Arbitration Rules &
Procedures. Neither party nor the arbitrator shall disclose the existence,
content, or results of any arbitration hereunder without the prior written
consent of all parties, except as required for financial, tax, or legal advice;
to enforce the terms of this Agreement; or to secure and/or enforce a judgment
on any arbitration award. Except as provided herein, the North Carolina Revised
Uniform Arbitration Act shall govern the interpretation, enforcement and all
proceedings pursuant to this subparagraph. The arbitrator is without
jurisdiction to apply any substantive law other than the laws selected or
otherwise expressly provided in this Agreement. The arbitrator shall render an
award and a written, reasoned opinion in support thereof. Judgment upon the
award may be entered in any court having jurisdiction thereof.
          (d) Survivability. This dispute resolution process shall survive the
termination of this Agreement. The parties expressly acknowledge that by signing
this Agreement, they are giving up their respective right to a jury trial.
     9.11 Severability. If any part of any provision of this Agreement shall be
invalid or unenforceable in any respect, such part shall be ineffective to the
extent of such invalidity or unenforceability only, without in any way affecting
the remaining parts of such provision or the remaining provisions of this
Agreement.
     9.12 Costs of Disputes. Except as otherwise expressly set forth in this
Agreement, the nonprevailing party in any dispute arising hereunder shall bear
and pay the costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by the prevailing party or parties in
connection with resolving such dispute.
     9.13 Conflicts. The parties understand and agree that the obligations of
the Partnership under this Agreement shall be in addition to its obligations
under the Partnership Agreement, and to the extent of any inconsistency between
this Agreement and the Partnership Agreement, the terms of this Agreement shall
control; provided, that under no circumstances shall the terms or application of
this Section 9.13 be deemed to be or result in an amendment to the Partnership
Agreement.
Signatures on the Following Page

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the REIT, the Partnership, the Protected Partner and
the Indirect Owners have caused this Agreement to be signed by their respective
officers (or general partners) thereunto duly authorized all as of the date
first written above.

            THE REIT:

CAMPUS CREST COMMUNITIES, INC.
      By:   /s/ Earl C. Howell       Earl C. Howell, President               
THE PARTNERSHIP:

CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, L.P.
      By:   CAMPUS CREST COMMUNITIES, GP, LLC, its General Partner            
By:   CAMPUS CREST COMMUNITIES, INC.,
its sole Member             By:   /s/ Earl C. Howell       Earl C. Howell,
President              THE PROTECTED PARTNER:

MXT CAPITAL, LLC
      By:   /s/ Ted W. Rollins     its Managing Member                THE
INDIRECT OWNERS:
      /s/ Ted W. Rollins     TED W. ROLLINS              /s/ Michael S. Hartnett
      MICHAEL S. HARTNETT           

18



--------------------------------------------------------------------------------



 



         

SCHEDULE 3.1
MINIMUM LIABILITY AMOUNT
Fifty Six Million and No/100 ($56,000,000)

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.7
FORM OF GUARANTEE1
GUARANTEE
     This Guarantee is made and entered into as of the ____ day of ___________
____, by the persons listed on Exhibit A annexed hereto (the “Guarantors”) for
the benefit of the Lender set forth on Exhibit B annexed hereto and made a part
hereof (the “Lender”) which term shall include any person or entity who
hereafter holds the Note (as defined below) in accordance with the terms
hereof).
RECITALS
     WHEREAS, the Lender has loaned to the borrower set forth on Exhibit B (the
“Borrower”) the amount set forth opposite such Lender’s name on Exhibit B, which
loan (i) is evidenced by the promissory note described on Exhibit C hereto (the
“Note”), (ii) has a current outstanding balance in the amount set forth on
Exhibit B annexed hereto, and (ii) is secured by a mortgage or deed of trust on
the collateral described on Exhibit D annexed hereto (the “Deed of Trust”), with
the property and other assets securing such Deed of Trust referred to as the
“Collateral”);
 

1   This Form of the Guarantee is for Guaranteed Debt where the following
conditions all are applicable:

  (i)   there are no other guarantees in effect with respect to such Guaranteed
Debt;     (ii)   the collateral securing such Guaranteed Debt is not collateral
for any other indebtedness that is senior to or pari passu with such Guaranteed
Debt;     (iii)   no additional guarantees with respect to such Guaranteed Debt
will be entered into during the applicable Tax Protection Period pursuant to the
proviso set forth in Section 3.5;     (iv)   the lender with respect to such
Guaranteed Debt is not the Partnership, any Subsidiary or other entity in which
the Partnership owns a direct or indirect interest, the REIT, any other partner
in the Partnership, or any person related to any partner in the Partnership is
determined for purposes of Treasury Regulation § 1.752-2; and     (v)   none of
the REIT, nor any other partner in the Partnership, nor any person related to
any partner in the Partnership as determined for purposes of Treasury Regulation
§ 1.752-2 shall have provided, or shall thereafter provide, collateral for, or
otherwise shall have entered, or thereafter shall enter, into a relationship
that would cause such person or entity to be considered to bear risk of loss
with respect to such Guaranteed Debt, as determined for purposes of Treasury
Regulation § 1.752-2.     (vi)   If, and to the extent that, one or more of
these conditions is not applicable, appropriate changes to the attached Form of
Guaranty will be required in order to cause the various conditions set forth in
Article 3 of the Tax Protection Agreement to be satisfied.

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Borrower is either Campus Crest Communities Operating
Partnership L.P., a Delaware limited partnership (the “Partnership”) or a
Subsidiary of the Partnership in which the Partnership owns a [__%] or greater
interest in the Subsidiary
     WHEREAS, the Guarantors are limited partners in the Partnership; and
     WHEREAS, the Guarantors are executing and delivering this Guarantee to
guarantee a portion of the Borrower’s payments with respect to the Note, subject
to and otherwise in accordance with the terms and conditions hereinafter set
forth.
     NOW THEREFORE, in consideration of the foregoing recitals and facts and
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, each of the Guarantors hereby agree as follows:
     1. Guarantee and Performance of Payment.
     (a) The Guarantors hereby irrevocably and unconditionally guarantee the
collection by the Lender of, and hereby agree to pay to the Lender upon demand
(following (1) foreclosure of the Deed of Trust, exercise of the powers of sale
thereunder and/or acceptance by the Lender of a deed to the Collateral in lieu
of foreclosure, and (2) the exhaustion of the exercise of any and all remedies
available to the Lender against the Borrower, including, without limitation,
realizing upon the assets of the Borrower other than the Collateral against
which the Lender may have recourse), an amount equal to the excess, if any, of
the Guaranteed Amount set forth on Exhibit B over the Lender Proceeds (as
hereinafter defined) (which excess is referred to as the “Aggregate Guarantee
Liability”). The amounts payable by each Guarantor in respect of the guarantee
obligations hereunder shall be in the same proportion as the dollar amounts
listed next to such Guarantor’s name on Exhibit A attached hereto bears to the
total Guaranteed Amount set forth on Exhibit A, provided that, notwithstanding
anything to the contrary contained in this Guarantee, each Guarantor’s aggregate
obligation under this Guarantee shall be limited to the dollar amount set forth
on Exhibit A attached hereto next to such Guarantor’s name. The Guarantors’
obligations as set forth in this paragraph 1(a) are hereinafter referred to as
the “Guaranteed Obligations.”
     (b) For the purposes of this Guarantee, the term “Lender Proceeds” shall
mean the aggregate of (i) the Foreclosure Proceeds (as hereinafter defined) plus
(ii) all amounts collected by the Lender from the Borrower (other than payments
of principal, interest or other amounts required to be paid by the Borrower to
Lender under the terms of the Note that are paid by the Borrower to the Lender
at a time when no default has occurred under the Note and is continuing) or
realized by the Lender from the sale of assets of the Borrower other than the
Collateral.
     (c) For the purposes of this Guarantee, the term “Foreclosure Proceeds”
shall have the applicable meaning set forth below with respect to the
Collateral:

2



--------------------------------------------------------------------------------



 



     1. If at least one bona fide third party unrelated to the Lender (and
including, without limitation, any of the Guarantors) bids for such Collateral
at a sale thereof, conducted upon foreclosure of the related Deed of Trust or
exercise of the power of sale thereunder, Foreclosure Proceeds shall mean the
highest amount bid for such Collateral by the party that acquires title thereto
(directly or through a nominee) at or pursuant to such sale. For the proposes of
determining such highest bid, amounts bid for the Collateral by the Lender shall
be taken into account notwithstanding the fact that such bids may constitute
credit bids which offset against the amount due to the Lender under the Note.
     2. If there is no such unrelated third-party at such sale of the Collateral
so that the only bidder at such sale is the Lender or its designee, the
Foreclosure Proceeds shall be deemed to be fair market value (the “Fair Market
Value”) of the Collateral as of the date of the foreclosure sale, as such Fair
Market Value shall be mutually agreed upon by the Lender and the Guarantor or
determined pursuant to subparagraph 1(d).
     3. If the Lender receives and accepts a deed to the Collateral in lieu of
foreclosure in partial satisfaction of the Borrower’s obligations under the
Note, the Foreclosure Proceeds shall be deemed to be the Fair Market Value of
such Collateral as of the date of delivery of the deed-in-lieu of foreclosure,
as such Fair Market Value shall be mutually agreed upon by the Lender and the
Guarantor or determined pursuant to subparagraph 1(d).
     (d) Fair Market Value of the Collateral (or any item thereof) shall be the
price at which a willing seller not compelled to sell would sell such
Collateral, and a willing buyer not compelled to buy would purchase such
Collateral, free and clear of all mortgages but subject to all leases and
reciprocal easements and operating agreements. If the Lender and the Guarantor
are unable to agree upon the Fair Market Value of any Collateral in accordance
with subparagraphs 1(c) 2. or 3. above, as applicable, within twenty (20) days
after the date of the foreclosure sale or the delivery of the deed-in-lieu of
foreclosure, as applicable, relating to such Collateral, either party may have
the Fair Market Value of such Collateral determined by appraisal by appointing
an appraiser having the qualifications set forth below to determine the same and
by notifying the other party of such appointment within twenty (20) days after
the expiration of such twenty (20) day period. If the other party shall fail to
notify the first party, within twenty (20) days after its receipt of notice of
the appointment by the first party, of the appointment by the other party of an
appraiser having the qualifications set forth below, the appraiser appointed by
the first party shall alone make the determination of such Fair Market Value.
Appraisers appointed by the parties shall be members of the Appraisal Institute
(MAI) and shall have at least ten years’ experience in the valuation of
properties similar to the Collateral being valued in the greater metropolitan
area in which such Collateral is located. If each party shall appoint an
appraiser having the aforesaid qualifications and if such appraisers cannot,
within thirty (30) days after the appointment of the second

3



--------------------------------------------------------------------------------



 



appraiser, agree upon the determination hereinabove required, then they shall
select a third appraiser which third appraiser shall have the aforesaid
qualifications, and if they fail so to do within forty (40) days after the
appointment of the second appraiser they shall notify the parties hereto, and
either party shall thereafter have the right, on notice to the other, to apply
for the appointment of a third appraiser to the chapter of the American
Arbitration Association or its successor organization located in the
metropolitan area in which the Collateral is located or to which the Collateral
is proximate or if no such chapter is located in such metropolitan area, in the
metropolitan area closest to the Collateral in which such a chapter is located.
Each appraiser shall render its decision as to the Fair Market Value of the
Collateral in question within thirty (30) days after the appointment of the
third appraiser and shall furnish a copy thereof to the Lender and the
Guarantor. The Fair Market Value of the Collateral shall then be calculated as
the average of (i) the Fair Market Value determined by the third appraiser and
(ii) whichever of the Fair Market Values determined by the first two appraisers
is closer to the Fair Market Value determined by the third appraiser; provided,
however, that if the Fair Market Value determined by the third appraiser is
higher or lower than both Fair Market Values determined by the first two
appraisers, such Fair Market Value determined by the third appraiser shall be
disregarded and the Fair Market Value of the Collateral shall then be calculated
as the average of the Fair Market Value determined by the first two appraisers.
The Fair Market Value of a Property, as so determined, shall be binding and
conclusive upon the Lender and the Guarantors. Guarantors shall bear the cost of
its own appraiser and, subject to subparagraph 1(e), shall bear all reasonable
costs of appointing, and the expenses of, any other appraiser appointed pursuant
to this subparagraph (1)(d).
     (e) Notwithstanding anything in the preceding subparagraphs of this
paragraph 1, (i) in no event shall the aggregate amount required to be paid
pursuant to this Guarantee by the Guarantors as a group with respect to all
defaults under the Note and the Deed of Trust securing the obligations
thereunder exceed the Guaranteed Amount set forth on Exhibit B hereto, and
(ii) the aggregate obligation of each Guarantor hereunder with respect to the
Guaranteed Obligation shall be limited to the lesser of (I) the product of
(w) the Individual Guarantee Percentage for such Guarantor set forth on
Exhibit A hereto multiplied by (x) the Guaranteed Amount, or (II) the product of
(y) such Guarantor’s Individual Guarantee Percentage multiplied by (z) the
Aggregate Guarantee Liability.
     (f) In confirmation of the foregoing, and without limitation, the Lender
must first exhaust all of its rights and remedies against all property of the
Borrower as to which the Lender has (or may have) a right of recourse,
including, without limitation, the institution and prosecution to completion of
appropriate foreclosure proceedings under the Deed of Trust, before exercising
any right or remedy or making any claim, under this Guarantee.
     (g) The obligations under this Guarantee shall be personal to each
Guarantor and shall not be affected by any transfer of all or any part of a
Guarantor’s interests in the Partnership; provided, however, that if a Guarantor
has disposed of all of its equity

4



--------------------------------------------------------------------------------



 



interests in the Partnership, the obligations of such Guarantor under this
Guarantee shall terminate 12 months after the date of such disposition (the
“Termination Date”) provided (i) the Guarantor notifies the Lender that it is
terminating its obligations under this Guarantee as of the Termination Date and
(ii) the fair market value of the Collateral exceeds the outstanding balance of
the Note, including accrued and unpaid interest, as of the Termination Date.
Further, no Guarantor shall have the right to recover from the Borrower any
amounts such Guarantor pays pursuant to this Guarantee (except and only to the
extent that the amount paid to the Lender by such Guarantor exceeds the amount
required to be paid by such Guarantor under the terms of this Guarantee).
     (h) The obligations of any Guarantor who is an individual as a Guarantor
hereunder shall terminate with respect to such Guarantor one week after the
death of such Guarantor if, as a result of the death of such Guarantor, all
property held by the Guarantor on the date of death would have a basis for
federal income tax purposes equal to the fair market value of such property on
such date (unless a later date were to be elected by the executor of the
Guarantor’s estate in accordance with the applicable provisions of the Internal
Revenue Code).
     2. Intent to Benefit Lender. This Guarantee is expressly for the benefit of
the Lender. The Guarantors intend that the Lender shall have the right to
enforce the obligations of the Guarantors hereunder separately and independently
of the Borrower, subject to the provisions of paragraph 1 hereof, without any
requirement whatsoever of resort by the Lender to any other party. The Lender’s
rights to enforce the obligations of the Guarantors hereunder are material
elements of this Guarantee. This Guarantee shall not be modified, amended or
terminated (other than as specifically provided herein) without the written
consent of the Lender. The Borrower shall furnish a copy of this Guarantee to
the Lender contemporaneously with its execution.
     3. Waivers. Each Guarantor intends to bear the ultimate economic
responsibility for the payment hereof of the Guaranteed Obligations to the
extent set forth in Paragraph 1 above. Pursuant to such intent:
     (a) Except as expressly set forth in Paragraph 1 above, each Guarantor
expressly waives any right (pursuant to any law, rule, arrangement or
relationship) to compel the Lender, or any subsequent holder of the Note or any
beneficiary of the Deed of Trust to sue or enforce payment thereof or pursue any
other remedy in the power of the Borrower, the Lender or any subsequent holder
of the Note or any beneficiary of the Deed of Trust whatsoever, and failure of
the Borrower or the Lender or any subsequent holder of the Note or any
beneficiary of the Deed of Trust to do so shall not exonerate, release or
discharge a Guarantor from its absolute unconditional obligations under this
Guarantee. Each Guarantor hereby binds and obligates itself, and its permitted
successors and assignees, for performance of the Guaranteed Obligations
according to the terms hereof, whether or not the Guaranteed Obligations or any
portion thereof are valid now or hereafter enforceable against the Borrower or
shall have been incurred in compliance with any of the conditions applicable
thereto, subject, however, in all respects to the Guarantee Limit and the other
limitations set forth in paragraph 1.

5



--------------------------------------------------------------------------------



 



     (b) Each Guarantor expressly waives any right (pursuant to any law, rule,
arrangement, or relationship) to compel any other person (including, but not
limited to, the Borrower, the Partnership, any subsidiary of the Partnership or
the Borrower, or any other partner or affiliate of the Partnership or the
Borrower) to reimburse or indemnify such Guarantor for all or any portion of
amounts paid by such Guarantor pursuant to this Guarantee to the extent such
amounts do not exceed the amounts required to be paid by such Guarantor pursuant
to paragraph 1 hereof (taking into account the limitations set forth therein).
     (c) Except as expressly set forth in Paragraph 1 above, if and only to the
extent that the Borrower has made similar waivers under the Note or the Deed of
Trust, each Guarantor expressly waives: (i) the defense of the statute of
limitations in any action hereunder or for the collection or performance of the
Note or the Deed of Trust; (ii) any defense that may arise by reason o£ the
incapacity, or lack of authority of the Borrower, the revocation or repudiation
hereof by such Guarantor, the revocation or repudiation of the Note or the Deed
of Trust by the Borrower, the failure of the Lender to file or enforce a claim
against the estate (either in administration, bankruptcy or any other
proceeding) of the Borrower; the unenforceability in whole or in part of the
Note, the Deed of Trust or any other document or instrument related thereto; the
Lender’s election, in any proceeding by or against the Borrower under the
federal Bankruptcy Code, of the application of Section 1111(b)(2) of the federal
Bankruptcy Code; or any borrowing or grant of a security interest under
Section 364 of the federal Bankruptcy Code; (iii) presentment, demand for
payment, protest, notice of discharge, notice of acceptance of this Guarantee or
occurrence of, or any default in connection with, the Note or the Deed of Trust,
and indulgences and notices of any other kind whatsoever, including, without
limitation, notice of the disposition of any collateral for the Note; (iv) any
defense based upon an election of remedies (including, if available, an election
to proceed by non-judicial foreclosure) or other action or omission by the
Lender or any other person or entity which destroys or otherwise impairs any
indemnification, contribution or subrogation rights of such Guarantor or the
right of such Guarantor, if any, to proceed against the Borrower for
reimbursement, or any combination thereof; (v) subject to Paragraph 4 below, any
defense based upon any taking, modification or release of any collateral or
guarantees for the Note, or any failure to create or perfect any security
interest in, or the taking of or failure to take any other action with respect
to any collateral securing payment or performance of the Note; (vi) any rights
or defenses based upon any right to offset or claimed offset by such Guarantor
against any indebtedness or obligation now or hereafter owed to such Guarantor
by the Borrower; or (vii) any rights or defenses based upon any rights or
defenses of the Borrower to the Note or the Deed of Trust (including, without
limitation, the failure or value of consideration, any statute of limitations,
accord and satisfaction, and the insolvency of the Borrower); it being intended,
except as expressly set forth in Paragraph 1 above, that such Guarantor shall
remain liable hereunder, to the extent set forth herein, notwithstanding any
act, omission or thing which might otherwise operate as a legal or equitable
discharge of any of such Guarantor or of the Borrower.

6



--------------------------------------------------------------------------------



 



     4. Amendment of Note and Deed of Trust. Without in any manner limiting the
generality of the foregoing, the Lender or any subsequent holder of the Note or
beneficiary of the Deed of Trust may, from time to time, without notice to or
consent of the Guarantors, agree to any amendment, waiver, modification or
alteration of the Note or the Deed of Trust relating to the Borrower and its
rights and obligations thereunder (including, without limitation, renewal,
waiver or variation of the maturity of the indebtedness evidenced by the Note,
increase or reduction of the rate of interest payable under the Note, release,
substitution or addition of any Guarantor or endorser and acceptance or release
of any security for the Note), it being understood and agreed by the Lender,
however, that the Guarantor’s obligations hereunder are subject, in all events,
to the limitations set forth in Paragraph 1;
provided that (i) in the event that the Lender consents to the release of any
Collateral securing the Note pursuant to the Deed of Trust, the Guaranteed
Amount shall be reduced by the Fair Market Value of such Collateral on the date
of such release (determined as set forth in Section 1(d)); and (ii) upon any
material change to the Note or the Deed of Trust, including, without limitation,
the maturity date or the interest rate of the Note, or upon any release or
substitution of any Collateral securing the Note, within thirty (30) days of any
Guarantor’s receipt of actual notice of such event, subject to the following
sentence, such Guarantor may elect to terminate such Guarantor’s obligations
under this Guarantee by written notice to the Lender. Such termination shall
take effect on the 31st day following such actual notice, provided that no
default under the Guaranteed Obligation has occurred and is then continuing.
     5. Termination of Guarantee. Subject to Paragraph 4, this Guarantee is
irrevocable as to any and all of the Guaranteed Obligations.
     6. Independent Obligations. Except as expressly set forth in Paragraph 1,
the obligations of each Guarantor hereunder are independent of the obligations
of the Borrower, and a separate action or actions may be brought by a Lender
against the Guarantors, whether or not actions are brought against the Borrower.
Each Guarantor expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which
such Guarantor may now or hereafter have against the Borrower, or any other
person directly or contingently liable for the payment or performance of the
Note and the Deed of Trust arising from the existence or performance of this
Guarantee (including, but not limited to, the Partnership, Campus Crest
Communities, Inc., or any other partner of the Partnership) (except and only to
the extent that a Guarantor makes a payment to the Lender in excess of the
amount required to be paid under paragraph 1 and the limitations set forth
therein).
     7. Understanding With Respect to Waivers. Each Guarantor warrants and
represents that each of the waivers set forth above are made with full knowledge
of their significance and consequences, and that under the circumstances, the
waivers are reasonable and not contrary to public policy or law. If any of said
waivers are determined to be contrary to any applicable law or public policy,
such waiver shall be effective only to the maximum extent permitted by law.

7



--------------------------------------------------------------------------------



 



     8. No Assignment. No Guarantor shall be entitled to assign his or her
rights or obligations under this Guarantee to any other person without the
written consent of the Lender.
     9. Entire Agreement. The parties agree that this Guarantee contains the
entire understanding and agreement between them with respect to the subject
matter hereof and cannot be amended, modified or superseded, except by an
agreement in writing signed by the parties.
     10. Notices. Any notice given pursuant to this Guarantee shall be in
writing and shall be deemed given when delivered personally, or sent by
registered or certified mail, postage prepaid, as follows:
If to the Partnership:
Campus Crest Communities Operating Partnership, L.P.
Campus Crest Communities, Inc.
2100 Rexford Road, Suite 414
Charlotte, NC 28211
Attention: Chief Financial Officer
Facsimile: (704) 937-0965
or to such other address with respect to which notice is subsequently provided
in the manner set forth above; and
     If to a Guarantor, to the address set forth on Exhibit A hereto, or to such
other address with respect to which notice is subsequently provided in the
manner set forth above.
     11. Applicable Law. This Guarantee shall be governed by, interpreted under
and construed in accordance with the laws of the State of Delaware without
reference to its choice of law provisions.
     12. Consent to Jurisdiction: Enforceability
     (a) This Guarantee and the duties and obligations of the parties hereto
shall be enforceable against each Guarantor in the courts of the State of
Delaware. For such purpose, each Guarantor hereby irrevocably submits to the
nonexclusive jurisdiction of such courts and agrees that all claims in respect
of this Guarantee may be heard and determined in any of such courts.
     (b) Each Guarantor hereby irrevocably agrees that a final judgment of any
of the courts specified above in any action or proceeding relating to this
Guarantee shall be conclusive and may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.
     13. Condition of Borrower. Each Guarantor is fully aware of the financial
condition of the Borrower and is executing and delivering this Guarantee based
solely upon its own

8



--------------------------------------------------------------------------------



 



independent investigation of all matters pertinent hereto and is not relying in
any manner upon any representation or statement of the Lender or the Borrower.
Each Guarantor represents and warrants that it is in a position to obtain, and
hereby assumes full responsibility for obtaining, any additional information
concerning the Borrower’s financial conditions and any other matter pertinent
hereto as it may desire, and it is not relying upon or expecting the Lender to
furnish to it any information now or hereafter in the Lender’s possession
concerning the same. By executing this Guarantee, each Guarantor knowingly
accepts the full range of risks encompassed within a contract of this type,
which risks it acknowledges.
     14. Expenses. Each Guarantor agrees that, promptly after receiving Lender’s
notice therefor, such Guarantor shall reimburse Lender, subject to the
limitation set forth in subparagraph 1(e) and to the extent that such
reimbursement is not made by Borrower, for all reasonable expenses (including,
without limitation, reasonable attorneys fees and disbursements) incurred by
Lender in connection with the collection of the Guaranteed Obligations or any
portion thereof or with the enforcement of this Guarantee.
     IN WITNESS WHEREOF, the undersigned Guarantors set forth on Exhibit A
hereto have executed this Guarantee as of the date first set forth above.

            GUARANTORS SET FORTH ON EXHIBIT A HERETO:
      By:           By:           By:               By:               By:      
               

9



--------------------------------------------------------------------------------



 



Exhibit A to Guarantee

              Guaranteed Name and Address of Partner Guarantors   Amount
Guarantors, as a group
  $    
 
       
Individual Guarantors:
  Individual Guarantee Percentage

10



--------------------------------------------------------------------------------



 



Exhibit B to Guarantee

                          Date of and                 Principal Amount   Debt
Balance as of     Name of Lender   Name of Borrower   Loan   of __/__/_____  
Guaranteed Amount
 
               

11



--------------------------------------------------------------------------------



 



Exhibit C to Guarantee
Summary of Principal Terms of Note [or attach copy of Note]

12



--------------------------------------------------------------------------------



 



Exhibit D to Guarantee
Identification of Deed of Trust and
Brief Summary Description of Collateral

13



--------------------------------------------------------------------------------



 



SCHEDULE 5
Property Subject to Traditional Allocation Method
Under Treasury Regulations Section 1.704-3(b)
Property
1. The Grove at Asheville
2. The Grove at Carrollton
3. The Grove at Cheney
4. The Grove at Ellensburg
5. The Grove at Jonesboro
6. The Grove at Las Cruces
7. The Grove at Lubbock
8. The Grove at Mobile
9. The Grove at Mobile Phase II
10. The Grove at Murfreesboro
11. The Grove at Nacogdoches
12. The Grove at Stephenville
13. The Grove at Troy
14. The Grove at Waco
15. The Grove at Wichita
16. The Grove as Wichita Falls

 